OPINION STOWERS, Justice. This is the second appeal of this case by Sideris involving a dispute over rights and obligations under a concession agreement between the plaintiff (Clark) and the defendant (Sideris), the Director of the State Parks and Recreation Division. We affirm the trial court. The issue on appeal is whether on remand the trial court failed to comply with this Court’s instructions on damages and therefore exceeded its jurisdiction. The pertinent facts are set forth in the prior case, Clark v. Sideris, 99 N.M. 209, 656 P.2d 872 (1982) (Clark I). In Clark I, this Court affirmed in part, reversed in part, and remanded two issues to the trial court for more specific findings based on the record. The issues remanded concerned $19,000 awarded Clark for damages to the lodge, and $90,000 awarded Clark for lost income and profits. On remand, the trial court did not allow the presentation of additional evidence; however, it ordered the parties to submit findings of fact and conclusions of law with supporting transcript references on the damage issues. In its supplemental judgment, the trial court again found for the plaintiffs, awarding judgment of $19,000 for damages to the lodge and of $61,333 for lost net income and net profits.  After a careful review of Clark I, it appears that the remand for more specific findings exceeds what is required by NMSA 1978, Civ.P.Rule 52(B)(1)(b) (Repl. Pamp.1980), which states: The findings of fact shall consist only of such ultimate facts as are necessary to determine the issues in the case, as distinguished from evidentiary facts supporting them. Such findings shall be separately stated and numbered. (Emphasis added.) See also O’Shea v. Hatch, 97 N.M. 409, 640 P.2d 515 (Ct.App.1982). Thus it is apparent that the opinion of this Court in Clark I established a more stringent requirement for fact finding than is required by the rule, and to that extent, Clark I is overruled.  Th< questions thus remain to be resolved are (1) was there substantial conformity with the mandate of this Court; and (2) was there substantial evidence to support the judgment of the trial court. In view of the holding of this opinion that Clark I established a more stringent requirement for fact finding than required, there is no question that the trial court complied with Rule 52(B)(1)(b). Furthermore, because the trial court substantially followed the directions of the prior opinion, this would constitute compliance with the mandate. Therefore, the trial court’s judgment will not be disturbed. See Varney v. Taylor, 79 N.M. 652, 448 P.2d 164 (1968).  The second question to be resolved is whether there was substantial evidence to support the trial court. As this Court has previously stated, the basic rules utilized in determining if there is substantial evidence to support a finding of fact are: (1) [T]hat substantial evidence means such relevant evidence as a reasonable mind might accept as adequate to support a conclusion; (2) that on appeal all disputed facts are resolved in favor of the successful party, with all reasonable inferences indulged in support of a verdict, and all evidence and inferences to the contrary disregarded, and (3) that although contrary evidence is presented which may have supported a different verdict, the appellate court will not weigh the evidence or foreclose a finding of substantial evidence. Toltec International, Inc. v. Village of Ruidoso, 95 N.M. 82, 619 P.2d 186 (1980). An examination of the record indicates that there is substantial evidence to support the judgment of the trial court. We affirm the trial court’s judgment on remand. IT IS SO ORDERED. SOSA, Senior Justice, concurs. WALTERS, J., concurring in the result. RIORDAN, J., dissenting.